Douglas, J.,
dissenting. I respectfully dissent. The granting of a new trial in a criminal case to a defendant is a final order which may be appealed by the state as a matter of right. The last prong of R.C. 2505.02 is clear and unambiguous: “An order that affects a substantial right in an action which in effect determines the action and prevents a judgment, an order that affects a substantial right made in a special proceeding or upon a summary application in an action after judgment, or an order that vacates or sets aside a judgment or grants a new trial is a final order that may be reviewed, affirmed, modified, or reversed, with or without retrial.” (Emphasis added.) Since such an order is final, it, without *380more, becomes appealable pursuant to R.C. 2505.03(A). These sections of the code need to be applied — not interpreted.
Accordingly, I believe that both the majority opinion and the dissent of Justice Cook are in error. This is not an R.C. 2945.67 case or issue. The language “and may appeal by leave of the court” in R.C. 2945.67 refers only to those orders which are not final in and of themselves and which are not, pursuant to the statute, appealable as of right. To discuss R.C. 2945.67 in the context of a clear R.C. 2505.02-.03 case only adds to what the majority describes as “lingering confusion.” Today we turn “lingering confusion,” if there was any, into “rampant confusion.” I am compelled to dissent.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.